NOT PRECEDENTIAL


                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           _____________

                               No. 14-3717
                              _____________

                     UNITED STATES OF AMERICA

                                     v.

                           MARLON GRAHAM
                           a/k/a Marlan Graham,
                                    Appellant
                              _____________

               On Appeal from the United States District Court
                   for the Eastern District of Pennsylvania
                    District Court No. 2-12-cr-00418-002
               District Judge: The Honorable Juan R. Sanchez
                               _____________

                         Argued February 29, 2016

    Before: McKEE, Chief Judge, SMITH, and HARDIMAN, Circuit Judges

                       (Opinion Filed: May 5, 2016)



Eric B. Henson                  [ARGUED]
Robert Zauzmer
Virginia P. Pratter
Office of United States Attorney
615 Chestnut Street
Philadelphia, PA 19106
      Counsel for Appellee
Coley O. Reynolds
Omnis Law Group
Suite 1210
1515 Market Street
Philadelphia, PA 19102
       Counsel for Appellant

                                 ________________

                                     OPINION
                                 ________________


SMITH, Circuit Judge.

        This appeal stems from a stash-house robbery sting operation that took place

in Philadelphia from June to July of 2012. Of the eight individuals caught in the

operation, three pled guilty prior to trial.1 Following their convictions in a joint

trial, the remaining five,2 including Appellant Marlon Graham, filed separate

appeals, each contesting various issues relating to their convictions (and, for some,




 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
1
    These were Najee Murray, Lafayette Rawls, and Jamie Dales.
2
  Graham’s co-defendants at trial were Kareem Long, Kenneth Parnell, Frank
Thompson, and Robert Lamar Whitfield. Separate opinions resolving each co-
defendant’s appeal have been, or will be, filed. See United States v. Long, No. 14-
3703; United States v. Thompson, No. 14-4512; United States v. Whitfield, No. 14-
3345; United States v. Parnell, No. 14-4100.
                                          2
their sentences).   For the reasons explained below, we will uphold Graham’s

convictions and corresponding sentence.

                                          I.

      In June of 2012, a confidential informant (CI) contacted Robert Lamar

Whitfield and asked him for help getting in touch with a mutual acquaintance so

that the CI could invite the acquaintance to rob a drug stash house. Whitfield

instead volunteered to take care of the robbery himself, claiming that he had

significant experience robbing stash houses in the past. The CI then put Whitfield

in touch with the CI’s “uncle,” who turned out to be an undercover agent for the

Bureau of Alcohol, Tobacco, and Firearms (ATF). Whitfield met with the agent

on several occasions to discuss the robbery. To facilitate the crime, Whitfield

recruited others, including Graham, to join in the scheme, and some of these in turn

recruited others.

      Plans came to a head on July 18 when Graham and seven others met with the

undercover agent in the parking lot of a Hilton Hotel where the agent once again

told those present about the robbery, including that he expected ten kilograms of

cocaine to be inside the stash house, and that he expected the house to be guarded

by two men, one with a pistol and the other within reach of an assault-style rifle.

The agent then made clear that any who wished to withdraw should do so at that

time. After no one expressed hesitation about the plan, the group proceeded to a
                                          3
junkyard, presumably to check out a van that the agent was to have rented for use

during the robbery.    There, the group continued making preparations for the

robbery, with several individuals arranging and inspecting firearms and

distributing gloves to all present.      At the undercover agent’s signal, law

enforcement officials swarmed the yard and arrested the group.

      A grand jury returned an indictment charging each of the co-conspirators

with multiple inchoate Hobbs Act robbery and drug distribution offenses, as well

as with the crime of carrying a firearm during and in relation to a crime of violence

or a drug trafficking crime.    Additionally, Long, Thompson, and Dales were

charged with being felons in possession of a firearm, though Long and Thompson

were both acquitted at trial on this count. The jury convicted Graham and the four

other defendants on all counts for which they were mutually charged. Graham was

subsequently sentenced to 188 months in prison. He then timely filed this appeal.3

                                         II.

      Graham argues on appeal that there was insufficient evidence presented at

trial to support his convictions on the conspiracy charges. We review a challenge

to the sufficiency of the evidence “from the perspective of a reasonable juror.”


3
  The District Court had subject matter jurisdiction pursuant to 18 U.S.C. § 3231.
We have appellate jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C.
§ 3742(a).
                                         4
United States v. Caraballo-Rodriguez, 726 F.3d 418, 431 (3d Cir. 2013) (en banc).

We must uphold the jury’s verdict “as long as it does not ‘fall below the threshold

of bare rationality.’” Id. (quoting Coleman v. Johnson, 132 S. Ct. 2060, 2065

(2012)).   To convict someone of a conspiracy crime, the jury must find the

following elements: “(1) a shared unity of purpose; (2) an intent to achieve a

common illegal goal; and (3) an agreement to work toward that goal.” Id. at 425.

Importantly, the prosecution need not adduce any direct evidence to prove intent;

circumstantial evidence may suffice. Id. at 431.

      In urging that there was insufficient evidence to convict on the conspiracy

counts, Graham claims that he could not have been a member of the conspiracy

because Whitfield had already planned the robbery in conjunction with the

undercover agent and the confidential informant before Graham agreed to assist.

Id. at 45. Of course, a conspiracy is an agreement between two or more people to

commit a crime.4 United States v. Davis, 183 F.3d 231, 244 (3d Cir. 1999) (“A

conspiracy requires agreement between at least two people to the illegal object of

the conspiracy.”). Thus, as long as Graham agreed with the others to try to


4
  In his brief Graham states that “[w]hile he may have agreed to participate in the
crime, he did not agree, nor did he participate in a criminal conspiracy.” Unless
we misunderstand the thrust of this assertion, Graham appears essentially to be
admitting his guilt, since “agree[ing] to participate in the crime” is the same as
“agree[ing]” to “participate in a criminal conspiracy.”
                                         5
accomplish the object of the conspiracy (robbing the stash house) – and there was

ample evidence that he did, in fact, so agree – it is entirely irrelevant that the

conspiracy was well underway by the time Graham joined it. See United States v.

Boyd, 595 F.2d 120, 123 (3d Cir. 1978) (“Parties may join [a] conspiracy after its

inception.”).

      We conclude, therefore, that the evidence of Graham’s guilt on the

conspiracy charges was sufficient to support the jury’s verdict. 5

                                         III.

      We will affirm the District Court’s judgment and sentence as to Graham.




5
  Graham raises several other issues on appeal that some or all of his co-defendants
have also raised. First, he claims that the District Court should have dismissed the
indictment – or, in the alternative, granted the defendants’ motion for acquittal –
because the fictitious stash-house robbery could not possibly “affect[] commerce”
as required for conviction under the Hobbs Act, 18 U.S.C. § 1951(a), and that the
District Court erred (i) by not allowing him to contest during closing statements the
government’s ability to prove an effect on commerce, and (ii) by preventing him
from cross-examining the government’s drug expert regarding the sting operation’s
lack of actual effect on interstate commerce. Second, Graham argues that the
District Court should have granted the motion for discovery to pursue a claim of
selective enforcement. Third, he claims the District Court erred in denying his and
his co-defendants’ motion to dismiss the indictment based on “outrageous
government conduct.” Fourth and finally, he claims he was the victim of
sentencing entrapment and sentencing factor manipulation. We rejected these or
very similar arguments in United States v. Whitfield, No. 14-3345, and do so here
for the same reasons expressed in that opinion.
                                          6